RENDERED: OCTOBER 15, 2021; 10:00 A.M.
                          TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0652-MR


BUDDY LONGWELL                                                      APPELLANT



                 APPEAL FROM ADAIR CIRCUIT COURT
               HONORABLE JUDY VANCE MURPHY, JUDGE
                      ACTION NO. 18-CR-00236
v.


COMMONWEALTH OF KENTUCKY                                              APPELLEE



                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: GOODWINE, MAZE, AND TAYLOR, JUDGES.

MAZE, JUDGE: Appellant, Buddy Longwell, appeals the Adair Circuit Court’s

judgment confirming a jury verdict sentencing him to five years’ imprisonment for

driving under the influence (DUI), enhanced to fifteen years for being a persistent

felony offender. Longwell was also given thirty days’ imprisonment for operating
on a suspended license and a fine of $100.00 for failure to produce insurance. For

the following reasons, we affirm.

                                 BACKGROUND

             On October 13, 2018, around 8:30 p.m., Kentucky State Police

Trooper Allen Shirley observed Longwell driving southbound on South Highway

61 in Adair County. Longwell’s truck crossed the center line and veered into the

lane of oncoming traffic several times. Trooper Shirley ran the license plate on his

mobile data terminal and discovered that the owner of the vehicle had a suspended

license. Longwell was also driving about 45 miles per hour in a 55 mile per hour

zone.

             Trooper Shirley pulled Longwell over. Upon approaching Longwell’s

vehicle, Trooper Shirley noticed Longwell pulling his pants up. Longwell’s wife

was in the passenger seat. Longwell had dilated pupils with slurred and labored

speech, and had difficulty processing questions and answering them. Trooper

Shirley asked Longwell why he was pulling his pants up and Longwell stated that

his wife was performing oral sex on him while he drove.

             When retrieving his insurance card, Longwell testified that Trooper

Shirley saw his prescription bottles in the console of his truck. Longwell admitted

to Trooper Shirley that he had taken hydrocodone earlier in the day. (Trooper

Shirley testified that Longwell admitted he had taken Xanax four or five hours


                                        -2-
earlier. Regardless, at trial, Longwell admitted that he had prescriptions for both

hydrocodone and Xanax and introduced a log of his prescriptions into evidence.)

                Trooper Shirley had Longwell exit the truck and then administered the

modified Romberg balance and horizontal gaze nystagmus field sobriety tests. The

one-leg stand and walk and turn tests were not performed because Longwell said

he had a prior leg injury. Longwell showed a lack of convergence and nystagmus

at all six points in both eyes with a lack of smooth pursuit. He failed all tests

except the count-backwards test.

                After Trooper Shirley arrested Longwell for DUI, Longwell stepped

toward Trooper Shirley and stated he “wasn’t taking no fucking blood test.” The

officer then moved the handcuffs from Longwell’s front to behind his back to keep

the situation from escalating. Trooper Shirley also asked Longwell’s wife to

perform field sobriety tests and directed her to find other transportation home

because she was not in a condition to drive.

                Trooper Shirley transported Longwell to T.J. Samson Hospital for a

blood test. Trooper Shirley advised Longwell of his rights pursuant to KRS1

189A.105, also known as the “implied consent warning,” and informed Longwell

that he could attempt to contact an attorney before agreeing to submit to the blood

test.


1
    Kentucky Revised Statutes.

                                          -3-
               Longwell told Trooper Shirley that he wanted to contact Attorney

David Cross. After learning that Longwell did not have Attorney Cross’ phone

number, Trooper Shirley used his cellphone to perform a Google search for

Attorney Cross. The search produced Attorney Cross’ office number, but not his

home number. Based on Trooper Shirley’s testimony, after he told Longwell that

he was unable to locate Attorney Cross’ home number, Longwell abandoned his

desire to contact an attorney, stating: “just forget it.” Based on Longwell’s

testimony, however, after Trooper Shirley’s search failed to produce Attorney

Cross’ home number, he told Trooper Shirley, “well let me contact my wife, she

works for him.” He claims Trooper Shirley denied his request.

               After Longwell refused to submit to the blood test, he was transported

to the local jail and charged. Longwell was subsequently indicted on five counts:

(1) operating a motor vehicle while under the influence – fourth or subsequent

offense;2 (2) being a persistent felony offender in the first degree;3 (3) operating on

a suspended license;4 (4) reckless driving;5 and (5) failure to produce insurance.6



2
    KRS 189A.010(5)(d).
3
    KRS 532.080(3).
4
    KRS 186.620(2).
5
    KRS 189.290.
6
    KRS 304.39-117.

                                          -4-
             Before trial, Longwell filed a motion to suppress, arguing that his

arrest and evidence of his refusal to submit to a blood test should be excluded

because he was not provided a reasonable opportunity to contact his attorney. The

trial court held a hearing in April 2019 at which Trooper Shirley, Longwell, and

Longwell’s wife testified and, subsequently, the parties submitted memoranda in

support of their respective positions.

             On September 27, 2019, the trial court denied Longwell’s motion to

suppress, finding the police made reasonable efforts to accommodate Longwell’s

request to contact an attorney. Specifically, the trial court found that Longwell did

not tell Trooper Shirley he wanted to contact his wife for the purpose of obtaining

Attorney Cross’ telephone number:

             The Defendant did not tell the officer that he wanted to
             call his wife so that she could provide him with Attorney
             David Cross’ telephone number. The Defendant testified
             that he told the officer that he wanted to contact his wife.
             Officers are not required to allow Defendants to contact
             employees of attorneys. Officers are required to make
             reasonable efforts to permit persons in custody to attempt
             to contact and communicate with an attorney. KRS
             189A.105(3). This Court observed the testimony and
             demeanor of all the witnesses and this Court is not
             convinced that the Defendant communicated to Trooper
             Shirley that he wanted to contact his wife for the purpose
             of obtaining Attorney David Cross’ telephone number.




                                         -5-
(Emphasis in original.) The trial court further held that Longwell “unequivocally

refused” to submit to any blood test before even arriving at the hospital and

suppression was not justified.

             Trial was held on January 21, 2020. Trooper Shirley testified for the

Commonwealth. Longwell testified in his own defense, along with his wife and

Attorney Cross’ wife. The jury found Longwell guilty on all five counts. On April

28, 2020, the trial court entered a judgment and sentenced Longwell to fifteen

years’ imprisonment. This appeal followed. Additional facts will be developed as

necessary.

                            STANDARD OF REVIEW

             The standard of review of a trial court’s ruling on a motion to

suppress requires a two-step assessment. “The factual findings by the trial court

are reviewed under a clearly erroneous standard, and the application of the law to

those facts is conducted under de novo review.” Cummings v. Commonwealth, 226

S.W.3d 62, 65 (Ky. 2007). If the trial court’s findings of fact are supported by

substantial evidence, they are conclusive. We also give due weight to inferences

drawn from those facts by judges and local law enforcement officers.

Bhattacharya v. Commonwealth, 292 S.W.3d 901, 903 (Ky. App. 2009). “A trial

court’s allegedly erroneous Fourth Amendment evidentiary rulings are reviewed

under the ‘harmless beyond a reasonable doubt’ standard.” Commonwealth v.


                                         -6-
McCarthy, 628 S.W.3d 18, 26 (Ky. 2021), reh’g denied (Aug. 26, 2021) (citations

omitted); U.S. CONST. amend. IV.

                                     ANALYSIS

             Longwell asserts four issues for his appeal. First, he claims the trial

court erred by allowing evidence of his refusal to submit to a blood test. Second,

Longwell claims the trial court erred by allowing Trooper Shirley to testify

regarding the effects of prescription drugs on his alleged impairment. Third,

Longwell claims the trial court gave improper instructions to the jury. Finally, he

argues the cumulative effect of these errors deprived him of his constitutional

rights.

I.           The admissibility of Longwell’s refusal to submit to a blood test.

             Longwell argues the trial court erred when it failed to suppress

evidence that he refused to take the blood test. Specifically, Longwell claims the

trial court’s finding that he abandoned his request to speak to an attorney is clearly

erroneous because his request to speak with his wife was to obtain his attorney’s

number. Thus, Longwell reasons that the police violated KRS 189A.105(3) by

failing to provide him with a reasonable opportunity to contact his attorney and the

trial court should have suppressed evidence of his refusal to take the blood test on

that basis. Moreover, Longwell submits that, if he had been afforded a reasonable

opportunity to contact his attorney, he may very well have requested or accepted


                                         -7-
the blood test because he had a valid prescription for Xanax, which could have

been a possible defense to his DUI charge or, at the very least, would have

mitigated any speculation by the jury.

             In response, the Commonwealth argues the trial court’s findings were

supported by Trooper Shirley’s testimony and, thus, were not clearly erroneous.

Further, the Commonwealth contends that, even if the police violated KRS

189A.105(3), such a violation does not justify suppression of Longwell’s refusal to

submit to a blood test.

             Under KRS 189A.105(3), once Trooper Shirley asked Longwell to

submit to a blood test, Longwell had the right to attempt to contact an attorney.

KRS 189A.105(3) provides, in relevant part:

             During the period immediately preceding the
             administration of any test, the person shall be afforded an
             opportunity of at least ten (10) minutes but not more than
             fifteen (15) minutes to attempt to contact and
             communicate with an attorney and shall be informed of
             this right. Inability to communicate with an attorney
             during this period shall not be deemed to relieve the
             person of his obligation to submit to the tests and the
             penalties specified by KRS 189A.010 and 189A.107 shall
             remain applicable to the person upon refusal.

             While Longwell argues that Trooper Shirley violated this statute when

he asked to contact his wife who worked for Attorney Cross’ wife, the trial court

heard all the testimony and was “not convinced that [Longwell] communicated to

Trooper Shirley that he wanted to contact his wife for the purpose of obtaining

                                         -8-
Attorney David Cross’ telephone number.” Thus, the trial court held that the

police did not violate KRS 189A.105(3).

             We will not disturb the trial court’s findings regarding witness

credibility. “Credibility determinations are the province of the trial court which we

will not disturb on appeal.” Bhattacharya, 292 S.W.3d at 904 (citing Uninsured

Employers’ Fund v. Garland, 805 S.W.2d 116, 118 (Ky. 1991)).

             Moreover, we agree with the trial court’s finding that Trooper Shirley

was not required to allow Longwell to contact his wife who worked for Attorney

Cross’ wife. KRS 189A.105(3) requires the police to make reasonable efforts to

permit defendants to “attempt to contact and communicate with an attorney.”

(Emphasis added.) The statute does not provide a defendant an attempt to contact

a non-attorney.

             Similarly, Longwell’s argument that Trooper Shirley violated the third

reasonable accommodation factor in Commonwealth v. Bedway, 466 S.W.3d 468,

474-75 (Ky. 2015), when Longwell was unable to call his wife or consult a phone

book, is not persuasive. The Bedway factors are:

             (1) time of day; (2) whether the suspect is attempting to
             obtain the number(s) of a specific attorney whom he
             knows personally, or knows by reputation; (3) whether
             the suspect affirmatively states that a third party has an
             attorney phone number not available in the phonebook
             (i.e. home or cell number); and (4) whether the request is
             timely.


                                         -9-
Id. While the Bedway factors are informative, the list is not exclusive. The trial

court looks at these factors to determine if a defendant’s rights under KRS

189A.105(3) have been “reasonably facilitated” under the totality of the

circumstances. Bedway, 466 S.W.3d at 473. Here, Trooper Shirley accommodated

Longwell by searching on his own phone via Google for Attorney Cross’ telephone

number. And, in this day and age, a Google search is more accommodating than a

phonebook. Also, Longwell’s argument that Trooper Shirley did not provide him

with a phonebook fails because he never testified that he requested Trooper Shirley

provide him with a phonebook. Longwell testified that he asked a nurse at the

hospital for a phonebook and she said they did not have one. We conclude that the

trial court did not err in finding Trooper Shirley provided reasonable efforts to

accommodate Longwell under KRS 189A.105(3).

             While we conclude that the trial court did not err in denying

Longwell’s motion to suppress based on the reasonable accommodations

argument, we must address whether Longwell’s refusal to submit to a blood test

should have been suppressed considering the Kentucky Supreme Court’s recent

opinion in Commonwealth v. McCarthy, supra. This issue was not raised by either

party below or on appeal.

             At the time of the suppression hearing and trial, Longwell’s refusal to

submit to a blood test was admissible evidence of his guilt under KRS


                                         -10-
189A.105(2)(a)1. Specifically, KRS 189A.105(2)(a)1. states that “if the person

refuses to submit to such tests[,] [t]he fact of this refusal may be used against him

. . . in court as evidence of violating KRS 189A.010[.]” Thus, at the time, the trial

court properly admitted this evidence.

             In the recent McCarthy opinion, the Kentucky Supreme Court held

that a DUI defendant has a constitutional right to withhold consent to a warrantless

blood test and this refusal to consent cannot be offered as evidence of defendant’s

guilt despite the express language of KRS 189A.105(2)(a)1. McCarthy, 628

S.W.3d at 32-33. The McCarthy Court concluded that the United States Supreme

Court “altered the landscape” in DUI cases in the case of Birchfield v. North

Dakota, ___ U.S. ___, 136 S. Ct. 2160, 195 L. Ed. 2d 560 (2016). McCarthy, 628

S.W.3d at 22. Birchfield clarified that the Fourth Amendment permits a

warrantless breath test incident to an arrest for DUI, but not a warrantless blood

test. Birchfield, 136 S. Ct. at 2177-78. Thus, a warrantless blood test is

unreasonable under the Fourth Amendment unless valid consent is given or exigent

circumstances justify the search. Id. at 2184-85. Consequently, the Court in

Birchfield held that a state cannot criminalize a defendant’s refusal to take a blood

test. Id. at 2186.

             The Kentucky Supreme Court in McCarthy held that the rule in

Birchfield is not limited to only those state laws which attach separate criminal


                                         -11-
sanctions to refusals. McCarthy, 628 S.W.3d at 33-34. The McCarthy Court

further held that a defendant’s refusal to take a blood test may not be introduced as

evidence of guilt to support a DUI charge. Id. at 36. Based on this holding,

Longwell’s refusal to take a blood test would be inadmissible evidence of his guilt.

             But in this case, Longwell never made an argument under Birchfield.

Instead, he only moved to exclude his refusal to consent to the blood test based on

the argument that the police failed to reasonably accommodate his request to

contact an attorney. Indeed, Longwell used this evidence in his defense. He

argued that if he had been able to contact his attorney that night, “he may very well

have requested or accepted the [blood] test” because he “had a valid prescription

for Xanax” and his attorney “would have almost certainly advised [him] to take the

test, knowing that his prescription would be a defense to his charge for DUI.” See

Longwell’s motion to suppress, p. 7.

             While the McCarthy decision is very recent, Longwell’s motion to

suppress was heard and briefed in 2019 – three years after Birchfield was rendered.

Longwell never raised the admissibility of his refusal under Birchfield, nor has he

asked this Court to consider the effect of McCarthy on the fundamental fairness of

his trial. Consequently, we find that the issue is not before this Court.

             Even if we concluded that the trial court erred by allowing the

Commonwealth to introduce evidence of Longwell’s refusal to submit to the blood


                                         -12-
test, the constitutional error was harmless beyond a reasonable doubt. McCarthy,

628 S.W.3d at 26 (citing Chapman v. California, 386 U.S. 18, 23-24, 87 S. Ct.

824, 828, 17 L. Ed. 705 (1967)). Chapman advises that:

             An error in admitting plainly relevant evidence which
             possibly influenced the jury adversely to a litigant cannot
             . . . be conceived of as harmless. . . . [Before a federal
             constitutional error can be held harmless beyond a
             reasonable doubt] [we consider] whether there is a
             reasonable possibility that the evidence complained of
             might have contributed to the conviction[.]

386 U.S. at 23-24, 87 S. Ct. at 828 (internal quotation marks and citation omitted).

“The Court has the power to review the record de novo in order to determine an

error’s harmlessness. In so doing, it must be determined whether the

[Commonwealth] has met its burden of demonstrating that the admission”

of Longwell’s refusal to submit to the blood test did not contribute

to his conviction. McCarthy, at 628 S.W.3d at 38 (citing Arizona v. Fulminante,

499 U.S. 279, 295-96, 111 S. Ct. 1246, 1257, 113 L. Ed. 2d 302 (1991)). “The

admission of [the refusal is] quantitatively assessed in the context of other

evidence presented in order to determine whether its admission is harmless beyond

a reasonable doubt.” Id. (citation omitted) (quoting Arizona, 499 U.S. at 280, 111

S. Ct. at 1246). “To say that an error did not ‘contribute’ to the ensuing verdict is

not, of course, to say that the jury was totally unaware of that feature of the trial

later held to have been erroneous,” but “to find that error unimportant in relation to


                                          -13-
everything else the jury considered on the issue in question, as revealed in the

record.” Id. (quoting Yates v. Evatt, 500 U.S. 391, 403, 111 S. Ct. 1884, 1893, 114

L. Ed. 2d 432 (1991)).

             Kentucky case law acknowledges the reasonableness of inferring that

one is guilty of being intoxicated when he refuses to take a breath test, the belief

being that the accused sober person would take a test to provide evidence in his

favor, while the accused intoxicated person would refuse a test to avoid producing

evidence against himself. McCarthy, at 628 S.W.3d at 38 (citing Cook v.

Commonwealth, 129 S.W.3d 351, 360 (Ky. 2004)). “Nevertheless, a refusal may

not have a relationship to guilt. When a defendant decides to testify, he may be

asked his reason for refusing a test, and that reason may have no relation to his

consciousness of guilt.” Id. However, when a defendant decides not to testify,

even if the Commonwealth “does not explicitly comment that the defendant’s

refusal of the test is an indication of guilt, without an admonition otherwise, the

jury is left with the task of drawing reasonable inferences from the evidence.” Id.

(footnote omitted).

             In this case, Longwell decided to testify. And, his reason for refusing

the test had “no relation to his consciousness of guilt.” Id. At trial, the

Commonwealth specifically asked Longwell why he refused to take the blood test.

He responded that Trooper Shirley “done made me mad” and “I’m stubborn.” On


                                         -14-
redirect, Attorney Cross asked Longwell if he would have taken his advice had he

been able to speak with him that night and Longwell responded that he would

have. The implication being that Longwell, if given an opportunity to talk with

Attorney Cross that night, would have consented to the blood test because it would

have shown he was not intoxicated and had only taken his prescription medication.

             Assessing the admission of Longwell’s refusal in the context of the

other evidence presented, we conclude its admission was harmless beyond a

reasonable doubt. Usually, when a defendant does not testify, the jury can

reasonably infer a defendant’s guilt from the police’s testimony. That is not the

case here. The jury heard from both Trooper Shirley and Longwell and found

Longwell guilty of driving under the influence despite his testimony and

explanation for refusing to take the blood test. So, the answer to the question – “is

there a reasonable probability that Longwell’s refusal to consent to the blood test

might have contributed to his conviction?” – is no. Under these circumstances,

even if the refusal evidence was erroneously admitted by the trial court, it was

harmless beyond a reasonable doubt.

II.          Trooper Shirley’s testimony regarding Longwell’s impaired
             driving.

             During trial, Trooper Shirley testified in detail about Longwell’s

performance in the field sobriety tests. Longwell argues that Trooper Shirley was

not properly qualified as an expert witness and should not have been permitted to

                                        -15-
give expert testimony regarding the field sobriety tests. Longwell cites as error the

trial court’s failure to use its “gatekeeper” function, under Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993), to

conduct a hearing to determine whether there is a connection between field

sobriety test results and the effects of drug use.

             We conclude that Longwell’s failure to request a Daubert hearing

relieved the trial court from the responsibility of conducting one. A party against

whom scientific or technical evidence is offered has a duty to object to the

introduction of such evidence and should request a pretrial hearing to give the trial

judge an opportunity to determine whether or not the evidence should be admitted.

Commonwealth v. Petrey, 945 S.W.2d 417, 419 (Ky. 1997). Moreover, the trial

court had no duty to conduct a Daubert hearing sua sponte, and its failure to do so

did not constitute palpable error. See Tharp v. Commonwealth, 40 S.W.3d 356,

367-68 (Ky. 2000); see also Love v. Commonwealth, 55 S.W.3d 816, 821 (Ky.

2001) (holding that appellant’s argument that the trial court should have conducted

a Daubert hearing with respect to blood serum evidence in a case of wanton

murder arising from defendant’s driving under the influence of alcohol was not

preserved for review).

             Furthermore, if Longwell had requested a Daubert hearing, the

hearing likely would not have succeeded. Trial courts are not required to conduct


                                          -16-
Daubert hearings if an appellate court in a published opinion has previously

determined that a particular type of expert testimony has satisfied the Daubert

inquiries of reliability and validity. Johnson v. Commonwealth, 12 S.W.3d 258,

262 (Ky. 1999). The Kentucky appellate courts have previously acknowledged

field sobriety tests as a method of determining whether a motorist is driving while

impaired. See Commonwealth v. Hager, 702 S.W.2d 431, 431-32 (Ky. 1986).

                In accordance with Commonwealth v. Rhodes, 949 S.W.2d 621, 623

(Ky. App. 1996), a police officer may testify either as a lay or expert witness.

During trial, Trooper Shirley testified that his training and experience as a state

trooper for multiple years provided him the ability to detect potential drunk drivers.

His opinion that Longwell had been driving while impaired was based upon his

training and experience and properly admissible. Therefore, we conclude the trial

court did not err by allowing Trooper Shirley to testify regarding Longwell’s

alleged impairment.

III.            The DUI jury instruction.

                Longwell concedes that his argument regarding the DUI instruction

provided to the jury was not preserved below. Thus, we review this issue for

palpable error under RCr7 10.26 to ensure that no manifest injustice affecting the

substantial rights of a party has resulted from it.


7
    Kentucky Rules of Criminal Procedure.

                                            -17-
             The trial court gave the following DUI instruction to the jury:

             You will find the Defendant guilty of Operating a Motor
             Vehicle While Under the Influence of Alcohol or Other
             Substance Which Impairs Driving Ability under this
             Instruction if, and only if, you believe from the evidence
             beyond a reasonable doubt all of the following:

             A. That in this county on or about October 13, 2018, and
             before the finding of the Indictment herein, he operated a
             motor vehicle;

             AND

             B. That while doing so, he was under the influence of
             alcohol or any other substance or combination of
             substances which may impair one’s driving ability.

(Emphasis added.) This instruction was based on the DUI statute in effect before

1991 when the DUI statute was amended. The current DUI statute, under KRS

189A.010, states that a person shall not operate a motor vehicle while under the

influence of alcohol or any other substance or combination of substances which

impair one’s driving ability.

             Longwell argues that the given instruction was a palpable error

because KRS 189A.010 requires proof of driving impairment and cannot rest on

the mere possibility that the substance(s) “may” impair one’s driving ability. In

Bridges v. Commonwealth, 845 S.W.2d 541, 542 (Ky. 1993), the Kentucky

Supreme Court held:

             We take as legislative facts that: 1) alcohol (or other
             substances) may impair driving ability; and 2) a driver

                                        -18-
             actually under the influence of such substances is
             impaired as a driver, conclusively, and presents a danger
             to the public. Proof that a driver was “under the
             influence” is proof of impaired driving ability.

(Emphasis in original.) The “other substances” referenced above include Xanax

and hydrocodone, the two medications that Longwell admitted being prescribed

and taking regularly at the time of the DUI arrest. Both Xanax, which is the brand

name for alprazolam, and hydrocodone are listed as controlled substances that

should not be present in a person’s blood while operating a motor vehicle. See

KRS 189A.010(1)(d) and KRS 189A.010(12). As stated, Trooper Shirley saw

Longwell’s prescription bottles in the center console of his truck. Longwell

admitted that he told Trooper Shirley he had taken hydrocodone at the time of the

stop. As mentioned, Trooper Shirley remembered Longwell’s admitting to him

that he had taken Xanax four or five hours beforehand. Regardless, the

Commonwealth introduced evidence at trial that both Xanax and hydrocodone can

impair a driver’s driving ability. Therefore, even though the instruction included

the word “may,” we conclude that no manifest injustice resulted from the trial

court’s DUI instruction to the jury.

IV.          Cumulative error.

             For his last argument, Longwell claims that the foregoing errors

cumulated to deprive him of his constitutional rights. The cumulative error

doctrine is appropriate “only where the individual errors were themselves

                                        -19-
substantial, bordering, at least, on the prejudicial.” Elery v. Commonwealth, 368

S.W.3d 78, 100 (Ky. 2012) (quoting Brown v. Commonwealth, 313 S.W.3d 577,

631 (Ky. 2010)). If the errors do not individually raise any real question of

prejudice, then the cumulative error doctrine is not implicated. Id. Because we

have held that no error occurred, this argument must fail.

                                  CONCLUSION

             For the foregoing reasons, we affirm the judgment of the Adair Circuit

Court.

             ALL CONCUR.



BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

David M. Cross                             Daniel Cameron
Albany, Kentucky                           Attorney General of Kentucky

                                           Perry T. Ryan
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                        -20-